Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a testing apparatus for measuring a strength of a chip, the testing apparatus comprising: a cassette mounting base on which a cassette capable of accommodating wafer units is mounted, the wafer units each having a wafer divided into a plurality of chips, a tape adhered to the wafer, and an annular frame adhered to an outer peripheral portion of the tape and provided with an opening disposing the wafer inside thereof; a frame fixing mechanism that fixes the annular frame of the wafer unit; a conveying mechanism that conveys the wafer unit between the cassette and the frame fixing mechanism; a pushing-up mechanism that pushes up a predetermined chip included in the wafer supported by the annular frame fixed by the frame fixing mechanism; a pick-up mechanism having a collet that picks up the chip pushed up by the pushing-up mechanism; a strength measuring mechanism including a support unit that supports the chip picked up by the collet, an indenter that presses the chip supported by the support unit, a moving mechanism that relatively moves the indenter closer to and away from the support unit, and a load measuring unit that measures a load exerted on the indenter when the indenter presses the chip; and2 a collet moving mechanism that moves the collet from a position facing the pushing-up mechanism to a position facing the support unit of the strength measuring mechanism, wherein the collet moving mechanism includes: a Y-axis moving mechanism including a horizontally-extending guide rail that is configured and arranged for moving the pick-up mechanism having the collet horizontally in a Y-axis direction; and a Z-axis moving mechanism that is configured and arranged for moving the pick-up mechanism having the collet vertically in a Z-axis direction in combination with all other elements in claim 1.

Regarding claims 2-3, 9 and 11-12, the claims are allowed as they further limit allowed claim 1.

Regarding claim 4, the prior art of record does not teach alone or in combination A testing apparatus for measuring a strength of a chip, the testing apparatus comprising:a testing apparatus for measuring a strength of a chip, the testing apparatus comprising: a cassette mounting base on which a cassette capable of accommodating wafer units is mounted, the wafer units each having a wafer divided into a plurality of chips, a tape adhered to the wafer, and an annular frame adhered to an outer peripheral portion of the tape and provided with an opening disposing the wafer inside thereof: a frame fixing mechanism that fixes the annular frame of the wafer unit; a conveying mechanism that conveys the wafer unit between the cassette and the frame fixing mechanism; a pushing-up mechanism that pushes up a predetermined chip included in the wafer supported by the annular frame fixed by the frame fixing mechanism; a pick-up mechanism having a collet that picks up the chip pushed up by the pushing-up mechanism; a strength measuring mechanism including a support unit that supports the chip picked up by the collet, an indenter that presses the chip supported by the support unit, a moving mechanism that relatively moves the indenter closer to and away from the support unit, and a load measuring unit that measures a load exerted on the indenter when the indenter presses the chip; a collet moving mechanism that moves the collet from a position facing the pushing-up mechanism to a position facing the support unit; and a chip observation mechanism that has an imaging unit imaging the chip picked up by the collet and is disposed in a region overlapping with a moving route of the collet when the collet moves from the position facing the pushing-up mechanism to the position facing the support unit, wherein the imaging unit has an interference objective lens and is disposed on a vibration isolating section restraining transmission of vibration to the imaging unit, and wherein the pick-up mechanism includes an arm that connects the collet and the collet moving mechanism, the arm includes a first support section connected to the collet moving mechanism and a second support section to which the collet is fixed, the first support section and the second support section are connectable to and separable from each other, the chip observation mechanism includes a holding section that holds the second support section, and the imaging unit images the chip held by the collet in a state in which the second support section is separated from the first support section and is held by the holding section in combination with all other elements in claim 4.

Regarding claims 5-8 and 13-14, the claims are allowed as they further limit allowed claim 4.

Regarding claim 10, the prior art of record does not teach alone or in combination a testing apparatus for measuring a strength of a chip, the testing apparatus comprising: a cassette mounting base on which a cassette capable of accommodating wafer units is mounted, the wafer units each having a wafer divided into a plurality of chips, a tape adhered to the wafer, and an annular frame adhered to an outer peripheral portion of the tape and provided with an opening disposing the wafer inside thereof; a frame fixing mechanism that fixes the annular frame of the wafer unit; a conveying mechanism that conveys the wafer unit between the cassette and the frame fixing mechanism; a pushing-up mechanism that pushes up a predetermined chip included in the wafer supported by the annular frame fixed by the frame fixing mechanism; a pick-up mechanism having a collet that picks up the chip pushed up by the pushing-up mechanism; a strength measuring mechanism including a support unit that supports the chip picked up by the collet, an indenter that presses the chip supported by the support unit, a moving mechanism that relatively moves the indenter closer to and away from the support 7 unit, and a load measuring unit that measures a load exerted on the indenter when the indenter presses the chip; and a collet moving mechanism that moves the collet from a position facing the pushing-up mechanism to a position facing the support unit of the strength measuring mechanism, wherein the conveying mechanism is movably located between the frame fixing mechanism and the cassette and the collet moving mechanism is movably located between the pushing-up mechanism and the strength testing mechanism, whereby the conveying mechanism is spaced from and the collet moving mechanism in combination with all other elements in claim 10.

Regarding claims 15-16, the claims are allowed as they further limit allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858